DETAILED ACTION
1.	This office action is in response to the communication filed on 11/30/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Priority
4.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/191,459 filed on 07/12/2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
5.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 15/160326 filed on 05/20/2016 under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Allowable Subject Matter
s 1-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for applying security context to network communication in a reduced data transfer mode.  Independent claims 1, 11 and 16 identify the uniquely distinct features for receiving a packet and an encrypted client device context from a client device, wherein the packet is protected based on a user plane key, wherein the encrypted client device context includes at least the user plane key and enables reconstruction of at least a security context for the client device, and wherein the security context enabling processing of the packet; determining a next hop network node based on a network attach mode of the client device; and forwarding the packet and the encrypted client device context to the next hop network node without verifying the packet when the network attach mode is a reduced data transfer mode; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Kim et al. (US 20130044708 A1), discloses a method for transmitting a small size data packet while reducing signaling overhead in a mobile communication system, wherein a small size packet transmitted by a user equipment is ciphered with NAS security based on a predefined key, and wherein the small size packet is transmitted to a S-GW using a DRB to which AS security is not applied. The other closest prior art, Jain et al. (US 20130308564 A1), discloses a method for transmitting a small size data packet on a user plane. However, either singularly or in combination, Kim et al. and/or Jain et al. do/does not disclose the above uniquely 
Therefore, claims 1, 11, 16, and the respective dependent claims 2-10, 12-15, 17-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUAN V DOAN/Primary Examiner, Art Unit 2437